Haney, P. J.
(concurring specially). The riparian rights of the defendant Jolly are correctly determined in the foregoing decision, for the reason that he settled upon his land before the act of 1881 took effect. In my opinion the legislature intended by that act to substitute the law of appropriation for the common law relating to the waters of streams and creeks. It seems to me the act should be regarded as an appropriation of such waters by the territory; and that titles to lands settled upon since it'took effect are subject to the right of appropriation.